DETAILED ACTION
The Amendment filed 05/23/22 has been entered.  Claims 1, 4 and 6-19 are currently pending, with claims 2, 3 and 5 being moved up into claim 1.  Despite Applicant’s arguments, claims 1, 4 and 6-18 remain rejected as detailed below.  However, claim 19 is now independent and contains allowable subject matter.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  the “word” when is recited twice improperly.  See claim 19, line 11.  This typographical error needs to be corrected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Murakami
Claim(s) 1-8 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (U.S. Patent No. 5,365,296).  Murakami is directed to an optical apparatus having a motor with a braking device.  See Abstract; Fig. 4A. 
Claim 1: Murakami discloses a braking device [Fig. 4A] comprising: a piezoelectric element (23); and a braking portion (28 on 24/26) configured to fix to a member (29, 30) when the piezoelectric element is in a first state [Figs. 5A, 5D, 5G], and to release the member when the piezoelectric element is in a second state [Figs. 5B-5C, 5E-5F].  See Figs. 4A-5F; col. 5, lines 4-64. 
Murakami discloses the former claim 2 limitation that the piezoelectric element changes from the first state to the second state when a voltage is applied to the piezoelectric element.  See Fig. 6; col. 5, lines 42-64. 
Murakami discloses the former claim 3 limitation that the braking portion of the braking device is configured to clamp the member.  See Figs. 4A-5F. 
Murakami discloses the former claim 5 limitation that the braking portion includes two ends (28) that face each other, and the braking portion is provided with a gap that is located between facing surfaces of the two ends [see, e.g., Fig. 5A (one 28 faces the other 28, with a gap therebetween)], and a distance between the two ends of the braking portion varies while the piezoelectric element changes from one state to another state [see, e.g., Fig. 5B vs. 5C (distance between two 28s is varied due to right 28 shifting right); Fig. 5A vs. 5B (distance between two 28s differs due to left 28 being lifted upwards).  See Figs. 5A-5G. 
Claim 4: Murakami discloses a forcing element (24, 26) configured to providing a clamping force.  See Fig. 4A. 
Claim 6: Murakami discloses that a clearance between the braking portion and the member is adjustable.  See col. 6, lines 2-15. 
Claim 7: Murakami discloses that the cross-sectional shape of the member is a circle, and the braking device further configured to prevent the member from rotating when the piezoelectric element is in the first state.  See Fig. 4B. 
Claim 8: Murakami discloses an adjustable optical mount comprising the braking device of claim 1, configured to move along a length of a post (21) or rotate about an axis of the post, such that an adjustment of the location or direction of the optical mount can be made when the braking device releases the post, and then the optical mount can be locked in place when the braking device fixes to the post.  See Fig. 4A, 4B. 
Claim 17: Murakami discloses a system [Fig. 15] comprising first and second braking devices of claim 1, and a processor (121) configured to control the first and second braking devices, such that: when the first braking device is in the first state, the second braking device is in the second state; and when the first braking device is in the second state, the second braking device is in the first state.  See Figs. 4A-5F, 15.  Note: this is a dependent claim, hence an intended use of the claimed braking device. 
Claim 18: Murakami discloses a linear drive comprising a system of claim 17, wherein the first and second braking devices are connected by a bar (C1, C2) that expands and contracts in synchronous with the state changes of the first and second braking devices.  See Figs. 5A-5F.  Note: this is a dependent claim, hence an intended use of the claimed braking device.
REJECTION #2: Coombs
Claim(s) 1-7, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (U.S. Patent No. 5,365,296).  Murakami is directed to an optical apparatus having a motor with a braking device.  See Abstract; Fig. 4A. 
Claim 1: Coombs discloses a braking device [Figs. 3a, 3b] comprising: a piezoelectric element (50); and a braking portion (40, 42, 44, 46) configured to fix to a member (32) when the piezoelectric element is in a first state, and to release the member when the piezoelectric element is in a second state.  See para. 0027-30; Figs. 2-3b.  
Coombs discloses the former claim 2 limitation that the piezoelectric element changes from the first state to the second state when a voltage is applied to the piezoelectric element.  See para. 0029.  
Coombs discloses the former claim 3 limitation that the braking portion of the braking device is configured to clamp the member.  See para. 0027. 
Coombs discloses the former claim 5 limitation that the braking portion includes two ends (opposite ends of radial interior of 40) that face each other, and the braking portion is provided with a gap that is located between facing surfaces of the two ends, and a distance between the two ends of the braking portion varies while the piezoelectric element changes from one state to another state [see Figs. 3a, 3b (space between opposing radial ends of radial interior of 40 varies depending on 50, providing static friction or not)] .  See Figs. 3a, 3b. 
Claim 4: Coombs discloses a forcing element (40) configured to providing a clamping force.  See Figs. 3a, 3b. 
Claim 6: Coombs discloses that a clearance between the braking portion and the member is adjustable.  See para. 0028-30.  
Claim 7: Coombs discloses that the cross-sectional shape of the member is a circle, and the braking device further configured to prevent the member from rotating when the piezoelectric element is in the first state.  See para. 0024. 
Claims 10-12 and 15: Coombs discloses a positioning system comprising at least one strut assembly comprising the braking device where the ends are attached to a baseplate and platform.  See Figs. 1, 2.  Coombs further discloses an actuator (50, 110) configured to change a distance between the two ends of the strut assembly along a length of the strut assembly; the at least one strut assembly is locked in position when the piezoelectric element is in the first state, and unlocked from the shaft when the piezoelectric element in the second state.  See Figs. 3a, 3b, 5; para. 0027-30.  Coombs discloses that the one strut assembly is a monopod.  See Fig. 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #1: Murakami in view of Engelhardt 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Engelhardt et al. (U.S. Patent Pub. No. 2003/0103263).  Engelhardt is directed to a microscope objective.  See Abstract. 
Claim 9: Murakami is relied upon as in claim 1 above but does not disclose the use of the braking device in a gimbal. While this is a dependent claim, hence an intended use of the claimed braking device, Engelhardt properly discloses the use of a braking device in a gimbal.  See para. 0046-49; Figs. 1-3.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention because this is a means to fix elements that are rotating about various axes, and utilizing a piezoelectric element provides an electronic means for doing so. 
REJECTION #1: Murakami in view of Gran
Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Gran et al. (U.S. Patent No. 6,029,959).  Gran is directed to a semi-active vibration isolator.  See Abstract. 
Claim 10: Murakami is relied upon as in claim 1 above but does not disclose the use of the braking device in a strut assembly.  While this is a dependent claim, hence an intended use of the claimed braking device, Gran properly discloses the use of a braking/damping device with piezoelectric actuators (24) [see Abstract (“piezoelectric actuators”)], to be used in a positioning system comprising at least one strut assembly (14).  See Figs. 2-3, 5A-5B, 6.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to implement the braking device of Murakami in Gran because both deal with providing braking through the use of piezoelectric elements, the need for braking/damping in struts is well-known and commonly employed in the art, and piezoelectric elements can provide desired damping properties in an active or semi-active manner. 
Claim 11: Gran discloses a baseplate (12) and a platform (10), wherein a first end of each of the at least one strut assembly is connected at a predefined location on top surface of the base plate and a second end of each of the at least one strut assembly is connected at a corresponding predefined location on the bottom surface of the platform.  See Fig. 6. 
Claim 12: Gran discloses that the at least one strut assembly comprises: a linear actuator configured to change a distance between the two ends of the strut assembly along a length of the strut assembly; the at least one strut assembly is locked in position when the piezoelectric element is in the first state, and unlocked from the shaft when the piezoelectric element in the second state.  See Figs. 2-3, 5A-6. 
Claim 13: Gran discloses that the at least one strut assembly comprises six strut assemblies arranged as a hexapod configuration to provide six degrees of freedom movement of the platform.  See Fig. 6. 
Claim 14: Gran discloses that the at least one strut assembly comprises: three strut assemblies arranged as a tripod configuration.  See Fig. 6. 
Claim 15: Gran discloses that the at least one strut assembly comprises one strut assembly arranged as a monopod configuration.  See Fig. 6. 
Claim 16: Gran discloses that the at least one strut assembly comprises an air cylinder, and the air cylinder includes the member of the braking device.  See Fig. 3. 

REJECTION #2: Coombs
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coombs.
Claims 13 and 14: Coombs is relied upon as in claims 10 and 11 above, but does not disclose the use of struts in a tripod or hexapod configuration.  While this is a dependent claim, hence an intended use of the claimed braking device, it would be obvious to a person having ordinary skill in the art to use a strut assembly in any number of configurations, including using two or more, to provide additional damping to large vibratory forces. 

Allowable Subject Matter
Claim 19 is allowed, contingent on addressing the claim objection above. 


Response to Arguments
Applicant's arguments filed 05/23/22 have been fully considered but they are not persuasive. 
Applicant first traverses the 102 rejection of claim 1 due to Murakami, arguing that it does not disclose a braking portion with “two ends that face each other.”  See Remarks, pages 7-8.  In response, Figure 5A clearly depicts two ends 28 that face each other.  Applicant improperly points to the two portions 8, which extend parallel to each other along the same axis, hence they can not face each other.  But the member 28 which is part of the “end,” faces the opposite member 28, hence the limitation is properly disclosed.  Additional structural and/or clarifying claim language is required to overcome this rejection. 
Applicant next traverses the 102 rejection of claim 1 due to Coombs, arguing that there “is no gap in the ring.”  See Remarks, page 9.  In response, Figures 3a and 3b show a gap/space in the radial interior of the sealing element 40, and that gap/space varies due to whether the piezoelectric disc element 50 is actuated or not.  Hence, the limitation is properly disclosed.  To the extent Applicant intends a different interpretation of the “gap” feature, this needs to be explicitly recited in the claim language to overcome the instant rejection.  
The argument concerning the dependent claims rely on the arguments addressed above.
The argument concerning claim 19 is moot in light of that claim now being deemed allowable, contingent on the typographical objection being addressed. 
For the foregoing reasons, all pending claims other than 19 remain rejected as detailed above. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 23, 2022